Citation Nr: 1747638	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  11-07 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for panic disorder with agoraphobia and depression.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 2006 to September 2006 and February 2009 to January 2010.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction over this case was subsequently transferred to the RO in Philadelphia, Pennsylvania, and that office forwarded the appeal to the Board.

In a September 2011 correspondence, the Veteran withdrew his request for a Board hearing.

In January 2014, this matter was remanded for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In January 2014, the Board remanded the issues on appeal in order to obtain a VA opinion that addresses the level of severity of the Veteran's service-connected panic disorder with agoraphobia and depression, and to obtain an opinion that addresses the effect of the Veteran's service connected disabilities on his ability to obtain and/or follow substantially gainful employment.  Although the Veteran was afforded a PTSD VA examination in March 2017, the requested opinions have yet to be provided.  Given such, a remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).



Additionally, as to the TDIU claim, the Board finds that the claim of entitlement to TDIU is inextricably intertwined with the increased rating claim on appeal, and the Board will defer adjudication of the TDIU claim until the development directed on the other claim has been completed.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical examination to clarify the severity of his service-connected panic disorder with agoraphobia and depression, and to obtain an opinion as to the level of functional impairment caused by the Veteran's service-connected disabilities on the Veteran's employability.  Access to the Veteran's electronic claims file should be made available to the examiner for review in connection with the examination.

The VA examiner should provide an opinion addressing the following:

A.  What is the current level of disability caused by the Veteran's service-connected panic disorder with agoraphobia and depression?

B.  What is the level of functional impairment caused by the Veteran's service-connected disabilities on the Veteran's ability to obtain and/or follow substantially gainful employment? 

In making an assessment as to whether the Veteran is capable of obtaining or following substantially gainful employment, the examiner should take into account only the Veteran's service-connected disabilities, and not consider non service-connected disabilities.  

A complete rationale for any opinion provided is requested.  If the examiner relies upon evidence within the Veteran's file, he/she should cite to its location, as well as cite to those sources that he/she relies upon to arrive at his/her conclusion/s.

2.  When the development requested has been completed, the case should be readjudicated by the AOJ.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



	(CONTINUED ON NEXT PAGE)









______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016)

.


